DETAILED ACTION
This action is in response to the claims filed on 10/18/2021.
Claims 1-2, 4, 12-14, and 16 have been amended. Claims 3, 5, 7-9, 15, 17, and 19 have been canceled.
Claims 1-2, 4, 6, 10-14, 16, 18, and 20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, 4, 6, 10-14, 16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-2, 4, 6, and 10-12 are drawn to a system, and Claims 13-14, 16, 18, and 20 are drawn to a method and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-2, 4, 6, 10-14, 16, 18, and 20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process of interactions between subjects for acquiring service/goods through steps of transfer an ownership/possession of the service/goods using one or more generic computing devices. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to allocating service/goods ownership for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing 
Independent Claim 1 and 13 recite the steps of: 
generating a unique identifier of a CDPR to a medical good or service made available by a medical provider; generating a first listing on a network of the CDPR for sale; authorizing over the network the sale of the CDPR to a first buyer; generating a second listing on a network of the CDPR for sale; authorizing over the network the sale of the CDPR from the first buyer to a second buyer; receiving a request from the second buyer to receive the medical good or service; requesting information verifying that he second buyer meets at least one predetermined condition; if the second buyer meets the at least one predetermined condition, authorizing provision of the medical goods or service to the second buyer
The limitations, as drafted, is in itself process steps, that under the broadest reasonable interpretation covers a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. That is, other than the a memory, a processor, the claimed invention amounts to performance of the limitations of a method of organizing human activity, For example, but for the processor, these claims encompasses a method of organizing human activity, of managing personal behavior and interactions of service/product exchange among buyer(s) and seller(s). For example, but for the memory, the processor, these claims encompass a person following instructions to create information/ identifier about available goods/services, listing  the goods/services for offering/sale, and process a procurement transactions between seller(s) and buyer(s). If a claim limitation, under its broadest reasonable interpretation, covers managing Claims 1 and 13 recite an abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations as a method of organizing human activity, (i.e., managing personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including following instructions, but for, the recitation of generic computer components, then it falls within the "method of organizing human activity" of the grouping of abstract ideas. (See, October 2019 Update: Subject Mater Eligibility). Accordingly, the claim limitations (in BOLD) recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims 1 and 13 recite additional elements such as “processor, memory” while using a computer to perform steps mentioned above. The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to “apply” the exception using a generic computer component, (see, Applicant 0047, 0048), and even in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, (see, Applicant, 0095, Fig. 10, 17-20). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does/do not no meaningful limits 
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. These additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processors, memory), see MPEP 2106.05(h); and the generic computer components are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions (i.e. receiving or transmitting data over a network, collecting data, electronic record keeping, storing data), (see, Applicant, 0044). None of the hardware in the claims offer a meaningful limitation beyond generally linking the use of the [system; method] to 1, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent Claims 2, 4-12, 14, and 16-20 include all of the limitations of claim(s) 1 & 13, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitation(s), such as 
“the at least one predetermine condition comprises possession of prescription for the medical good or service” as recited in claim 2, 14, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human 
“the provision step comprises at least one of redemption, consumption, or delivery of the medical good or service” as recited in claim 4, 16, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions/actions to redeem goods/services but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. 
“receiving a request to redeem the medical good or service; receiving ownership verification information; comparing the ownership verification information with the CDPR unique ID; authorizing redemption of the medical good or service” as recited in claim 6, 18, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to redeem goods/services by obtain redemption request from an owner, compare and provide authorization but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
claim 10, 20, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to verify availability of goods/services by provide information but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “user interface” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user interface) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (user interface) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).
claim 11, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to display the information and provide instructions to deliver goods/services but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. Moreover, the step “displaying” is analyzed as an additional element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). Alternatively, the step of “displaying” is analyzed as and additional element which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to post/extra-solution activity, See: MPEP § 2106.05(g). The claim recites additional element(s) such as “user interface” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user interface) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional See, MPEP §2016.05(d)).
“sending a reservation corresponding to the redemption time to a scheduling system associated with the medical provider” in claim 12, that is under the broadest reasonable interpretation, covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to inform a provider for redeeming goods/services but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
Therefore, the additional limitations are process that, under its broadest reasonable interpretation, covers performance of the limitation through organizing human activity, and this/these limitation(s) only serve to further limit the abstract idea and hence are nonetheless directed towards the same abstract idea as independent claim(s) 1 & 13. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 10-11, 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough (US 2008/0033864 A1) in view of Wiggins (US 2006/0212315 A1)

Regarding Claim 1 (Currently Amended), McDonough teaches a contingently deliverable property right (CDPR) McDonough discloses a system and process of futures contract to include terms, type, etc., which enables owners to sell property right to another who may sell the contract again that is contingent on delivery of service rights or perform the contracted service to a rightful owner and settlement (McDonough: [0086], [0105], [0114]), the system comprising:
a processor (McDonough: [0119]); and
a memory communicatively coupled to the processor, storing instructions that when executed by the processor, cause the computing system to perform the following operations (McDonough: [0119]):
generating a first listing on a network of the CDPR for sale McDonough discloses a service provider originates a service futures contract [first listing on a network for sale] to include commodity type, price, delivery point, and other terms,  (McDonough: [Fig. 8], [0074], [0096], [claim 7, 13])
authorizing over the network the sale of the CDPR to a first buyer McDonough discloses service future exchange and a process for buying a service whereas placing order by an authorized intermediary [first buyer] for a service and transfer of funds from buyer to seller through clearinghouse that settles contracts and recording buyer ownership on title [process 
storing in the memory a first set of data identifying the first buyer McDonough discloses a title management system hardware and software [memory] and recording in title management system [storing in memory] buyer information such as name of the new owner of the service [first set of data identifying the first buyer] as owner on title (McDonough: [0047], [0076]-[0077], [0082]-[0083], [0088], [0090], [claim 36])
generating a second listing on a network of the CDPR for sale McDonough discloses a second bid [second listing] is generated by the bidder who is the first owner or buyer to sell the owned service features (McDonough: [claim 27, 38])
authorizing over the network the sale of the CDPR from the first buyer to a second buyer McDonough Discloses service future exchange and a title management system disclosing a process for selling a service as such a buyer of a service contract [first buyer] may re-sell the service contract  to another buyer [second buyer] whereas an order placing by an authorized intermediary [second buyer] for a service and transfer of funds from last buyer [second buyer] to seller [first buyer] through clearinghouse that settles contracts and recording last buyer [second buyer] ownership on title [process interpreted as authorizing over the network the sale of the CDPR from first buyer to a second buyer] McDonough [Fig. 5, 6, 7], [0052], [0088], [0090], [claim 27, 38])
storing in the memory a second set of data identifying the second buyer McDonough discloses a title management system hardware and software [memory] tracking and updating the ownership recorders where identity such as name of the last title holder [second set of data identifying the second buyer] is recorded by a service contract record in a title management 
receiving a request from the second buyer to receive the … good or service McDonough discloses presenting a certificate of title [receiving a request] from a final/last owner [second buyer] to receive the goods (McDonough: [0048], [0077], [0084], [0100], [0115])
requesting information verifying that he second buyer meets at least one predetermined condition McDonough discloses when presenting a certificate of title [receiving a request] by a final/last owner [second buyer] to receive the goods, an agent verifies the certificate as such last owner presents identification documents acceptable to service provider to redeem service (McDonough: [0048], [0084], [0100], [0115])
if the second buyer meets the at least one predetermined condition, authorizing provision of the medical goods or service to the second buyer McDonough discloses when an agent verifies the certificate of title by a final owner [second buyer] to receive the goods, the commodities [services or goods] are released or delivered [authorizing provision] to the bearer of the certificate (McDonough: [0048], [0084], [0100], [0115])
However McDonough does not expressly disclose generating a unique identifier to a medical good or service available by medical provider.
Wiggins teaches 
generating a unique identifier (ID)… to a medical good or service made available by a medical provider Wiggins discloses a unique identifier is provided to an offered healthcare good and/or service which uniquely identifies the good or service according to its characteristics (Wiggins: [0008], [0021], [0045]-[0046]) 
storing the …unique ID and information characterizing the medical good or service in an object in the memory Wiggins discloses storing the unique identifier is provided to an offered healthcare good and/or service which uniquely identifies the good or service and elements of information to the contractual relationships its characteristics (Wiggins: [0008], [0021], [0045]) 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDonough to incorporate providing and storing unique identifier for a medical service or good, as taught by Wiggins which can help carrying a more efficiently and effectively process for delivering health care goods and services and managing transaction with financial risk inherent in the healthcare industry (Wiggins: [0004]-[0006]).

Regarding Claim 4 (Currently Amended), the combination of McDonough and Wiggins teaches the system of claim 1, wherein the provision step comprises at least one of redemption, consumption, or delivery of the medical good or service McDonough discloses a provision for taking deliver is redeeming a service through performing or delivery of the service with a service provider (McDonough: [Fig. 8, 9A-B], [0048], [0052], [0081], [0114]-[0115], [0118]).

Regarding Claim 6 (Original), the combination of McDonough and Wiggins teaches the system of claim 1, wherein the instructions, when executed by the processor, further cause the system to perform the following operations:
receiving a request to redeem the medical good or service McDonough discloses presenting a certificate of title [receiving a request] from title owner to receive goods (McDonough: [0048], [0077], [0084], [0100], [0115])
receiving ownership verification information McDonough discloses when presenting a certificate of title [receiving a request] by a title owner to receive the goods, an agent obtains information of the owner such as name verifies the certificate as such last owner presents identification documents acceptable to service provider to redeem service (McDonough: [0047]-[0048], [0084], [0086], [0100], [0115])
comparing the ownership verification information with the CDPR unique ID McDonough discloses when presenting a certificate of title [receiving a request] the title owner to receive the goods, title management system verify [compares] the title against the original title received from service provider (McDonough: [0048], [0082], [0084], [0100], [0115])
based on the comparison, authorizing redemption of the medical good or service McDonough discloses when an agent verifies the certificate of title by an owner to receive the goods, the commodities [services or goods] are released or delivered [authorizing redemption] to the bearer of the certificate (McDonough: [0048], [0084], [0100], [0115]).
However McDonough does not expressly discloses unique ID. 
Wiggins discloses a unique identifier ID for medical good or service (Wiggins: [0008], [0021], [0045]-[0046]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 10 (Original), the combination of McDonough and Wiggins teaches the system of claim 1, wherein the instructions, when executed by the processor, further cause the system to perform the following operations: providing at least a portion of the object to at least one of a utilization reviewing service or a user interface to indicate that the medical good or service is available McDonough does not expressly teach portions of the data object (database) comprising utilization service or service availability. Wiggins discloses a storage arrangement of the data object which includes several elements or portions where one portion of the data object comprises transactional information between different entities such as providers and payors and utilization management, [utilization reviewing service] and services provided [available] (Wiggins: [0007], [0009], [0012], [0025], [0070], [0082]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDonough to incorporate storage portion comprising utilization service and service available, as taught by Wiggins which can help carrying a more efficiently and effectively process for delivering health care goods and services and managing transaction with financial risk inherent in the healthcare industry (Wiggins: [0004]-[0006]).

Regarding Claim 11 (Original), the combination of McDonough and Wiggins teaches the system of claim 1, wherein the instructions, when executed by the processor, further cause the system to perform the following operations: displaying at least a portion of the object in at least one user interface, wherein the user interface comprises selections for transferring ownership of the medical good or service McDonough does not expressly teach an interface for a user to select and transfer of service or good to a selected service provider. Wiggins discloses a 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McDonough to incorporate display of providers to appoint or select to carry the service, as taught by Wiggins which can help carrying a more efficiently and effectively process for delivering health care goods and services and managing transaction with financial risk inherent in the healthcare industry (Wiggins: [0004]-[0006]).

Regarding Claim 13 (Currently Amended), McDonough teaches a method for transferring a contingently deliverable property right (CDPR) associated with a medical good or service in a computerized system, the method comprising: 
the claim repeats substantially the same limitations in Claim 1. As such, claim 13 is rejected for substantially the same reasons given for claim 1, and is incorporated herein.

Regarding Claims 16, 18, and 20, the claims repeat substantially the same limitations in Claims 4, 6, and 10. As such, claims 16, 18, and 20 are rejected for substantially the same reasons given for claims 4, 6, and 10, and are incorporated herein.


Claims 2, 12, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over McDonough (US 2008/0033864 A1) in view of Wiggins (US 2006/0212315 A1) in view of Sohal (US 2007/0250342 A1)

Regarding Claim 2 (Currently Amended), the combination of McDonough and Wiggins teaches the system of claim 1, wherein the at least one predetermine condition comprises possession of prescription for the medical good or service 
McDonough discloses a position of ownership title or certificate [predetermine condition] for redeeming good or services (McDonough: [0048], [0084], [0100], [0115]), however, the combination of McDonough and Wiggins does not teach position of prescription for medical good or service.
Sohal teaches
possession of prescription for the medical good or service Sohal discloses a referrer or doctor may provide printout for an order for medical service [prescription] for a patient (Sohal: [Fig. 7], [0022], [0069]-[0070]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of McDonough and Wiggins to incorporate providing a prescription or a doctor order for good or service redemption, as taught by Sohal which helps reducing cost and increase service quality (Sohal: [0003]).

Regarding Claim 12 (Currently Amended), the combination of McDonough and Wiggins teaches the system of claim 1, wherein the medical good or service is associated with a redemption time, wherein the instructions, when executed by the processor, further cause the system to perform the following operations: sending a reservation corresponding to the redemption time to a scheduling system associated with the medical provider

Sohal teaches  
wherein the medical good or service is associated with a redemption time, wherein the instructions, when executed by the processor, further cause the system to perform the following operations: sending a reservation corresponding to the redemption time to a scheduling system associated with the medical provider Sohal discloses an ordered service to be performed by a referrer and time to perform the service and scheduler to schedule the service and provided the information to the patient (Sohal: [0063]; The referrer can also specify a time to complete, which is the number of days ( or other unit of time) within which an ordered medical imaging service must be performed…, [0064]; Scheduling information can also be provided in a patient's web account, [0065]; The web account for a service provider informs the service provider… information about whether and when a medical imaging service has been scheduled. [0086]; example, a referrer may specify that a medical imaging service must be completed within a certain time frame (e.g., within 2 days), because the patient is scheduled for surgery on a specific day (e.g., in 3 days) at a certain time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified AbuZeni to incorporate a time for 

Regarding Claim 14, the claim repeats substantially the same limitations in Claim 2. As such, claim 14 is rejected for substantially the same reasons given for claim 2, and is incorporated herein.


Response to Amendment
Applicant's arguments filed 10/18/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 7-8.
In response to the applicant argument the concepts of the claims do not fall within any one of the three abstract idea categories, Examiner respectfully disagree. Examiner asserted that the amended claims under the broadest reasonable interpretation reciting steps for creating a good or a service identifier, listing the service or good by a seller or a buyer, authorizing a business process and request redeeming product or service using generic computer which is/are a process of instruction that a user follows to perform an activity based on rule and instructions which is a process reciting managing interaction between people in addition to commercial interactions using generic communication devices which fall under the grouping of “certain methods of organizing human activity”.

Hence, Examiner remains the 101 rejections of claims 1-2, 4, 6, 10-14, 16, 18, and 20, which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 102 rejection on page 9-10.
In light of the amended claims, Examiner withdraws the 102 rejection.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on page 10. 
In response to the applicant argument that the combination of AbuZeni, Rourke, Rourke, and Sohal fails to teach supply the teaching of amended claims 1 and 13, Examiner disagree. The Applicant argument(s) is/are directed to a new added features that were not considered in the examination of the prior claims, however, Examiner has added a new references “McDonough” and “Wiggins” to teach the amended claims features.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                      

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sohal (US 2007 /0250342A1), [0061]; Henly (US2005/0182660A1), [0069]; Lavi (US2015/0265162A1) [0233];